Citation Nr: 1140927	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  03-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for sinusitis with headaches, rated as 10 percent disabling prior to March 30, 2003 and as 30 percent disabling thereafter.

2.  Entitlement to an increased disability evaluation for a cervical spine disability, rated as 10 percent disabling prior to March 24, 2010 and as 30 percent disabling thereafter.

3.  Entitlement to an increased disability evaluation for a thoracic spine disability, rated as 10 percent disabling prior to March 24, 2010 and as noncompensable thereafter.

4.  Entitlement to an increased disability evaluation for a thoraco-lumbar spine strain (previously characterized as a lumbar spine disability), rated as 10 percent disabling prior to March 24, 2010, and as 40 percent disabling thereafter.

5.  Entitlement to a compensable disability evaluation for a right ankle strain.  

6.  Entitlement to an initial compensable rating for bilateral optic nerve head drusen (disability of the eyes).  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This matter initially came to the Board of Veterans' Appeals (Board) from January 2001, May 2002, and April 2003 rating decisions of the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for an initial compensable disability evaluation for a disability of the eyes.  The Veteran filed a timely November 2001 notice of disagreement as to the January 2001 rating decision that granted service connection for a disability of the eyes and assigned a noncompensable disability evaluation, requiring VA to issue a statement of the case (SOC) and placing the claim in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2011).  Until the September 2003 SOC was issued, the claim remained pending in appellate status, making the May 2002 and April 2003 rating decisions, purporting to address the matter, of no consequence.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  Therefore, as it relates to this claim, the January 2001 rating action is the proper rating decision on appeal.  

Further, with respect to the Veteran's claim for an increased evaluation for a cervical spine disability, following the issuance of a May 2002 rating action addressing the matter, the RO received a December 2002 submission that contained new and material evidence of the worsening of the Veteran's cervical spine disability.  Significantly, there is no question that this December 2002 submission was not a notice of disagreement with respect to the May 2002 rating action; nonetheless, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  Thus, with respect to the Veteran's claim seeking an increased disability evaluation for cervical spine disability, the May 2002 rating action is the proper rating decision on appeal.  

Additionally, the Board notes that, in a July 2010 rating action, the RO recharacterized the Veteran's service-connected thoracic and lumbar spine disabilities as a single thoraco-lumbar spine strain condition.  In effecting this recharacterization the July 2010 rating action relied on a VA examination report that reported lumbar spine findings, provided no relevant information concerning the thoracic spine disability and only considered the rating criteria effective on and after September 23, 2003.  However, the Board finds this July 2010 assessment of the Veteran's respective spine disabilities inconsistent with applicable case law.  See Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992) (to the effect that disability rating in effect at the time the rating schedule is revised cannot be reduced due to a change in the rating schedule, unless the veteran's disability has shown an improvement); 38 C.F.R. § 3.951(a) (2011).  Accordingly, the Board is of the opinion that the Veteran's thoracic and lumbar spine disabilities (recently recharacterized as thoraco-lumbar spine strain) are properly characterized on the title page.

The Board finds that it also properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, reasonably raised by her statements during her April 2005 Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

As noted, in April 2005, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims folder.  

The Board previously remanded these matters for additional development in February 2006 and November 2008.

Since the issuance of the July 2010 supplement statement of the case (SSOC), the Board received additional arguments and statements from the Veteran, and in a signed August 2010 statement she waived her right to have this additional evidence considered in the first instance by the agency of original jurisdiction (AOJ).  Therefore, there is no need to remand this matter, as to allow the AOJ to consider this submission, and the Board may properly consider this evidence.  See 38 U.S.C.A. §§ 5902, 5903, 7104, 7105, 7105A (West 2002); 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a TDIU, prior to August 29, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In March 2004 correspondence, submitted prior to promulgation of a Board decision, the Veteran indicated that she wished to withdraw her appeal seeking an increased disability evaluation for sinusitis with headaches.  

2.  Giving the Veteran the benefit of the doubt, for the entire appeal period under review, her cervical spine disability has been manifested by pronounced degenerative disc disease with persistent symptoms compatible with neuropathy with characteristic pain and demonstrable muscle spasm or other neurological findings appropriate to the site of the diseased disc and little intermittent relief, but not ankylosis or physician prescribed bed rest.

3.  Giving the Veteran the benefit of the doubt, prior March 24, 2010, and on and after March 24, 2010, her Veteran thoracic spine limitation of motion was severe in nature, at most.  

4.  Giving the Veteran the benefit of the doubt, considering her pain and corresponding functional impairment, including flare-ups, prior to July 21, 2006, the evidence shows that her lumbar spine disability was productive of, at most, moderate limitation of motion, but did not manifest in forward flexion to 30 degrees or less or ankylosis.  

5.  Giving the Veteran the benefit of the doubt, considering her pain and corresponding functional impairment, including flare-ups, from July 21, 2006, the probative evidence shows that her lumbar spine disability was productive of severe limitation of motion and forward flexion to 30 degrees or less, but not ankylosis.  

6.  The competent medical evidence of record indicates the Veteran's right lower extremity neuropathy is, at most, mild in nature and has been sufficiently related to her lumbar spine disability, but the preponderance of the evidence indicates it has not resulted in loss of reflexes, atrophy of the muscle, loss of strength or any sensory disturbances.  

7.  The competent medical evidence of record indicates the Veteran's left lower extremity neuropathy is, at most, mild in nature and has been sufficiently related to her lumbar spine disability, but the preponderance of the evidence indicates it has not resulted in loss of reflexes, atrophy of the muscle, loss of strength or any sensory disturbances.  

8.  The preponderance of the credible medical and other evidence of records indicates that the Veteran's right ankle sprain does not manifest in even moderate limitation of motion.  

9.  The preponderance of the credible medical and other evidence indicates that the Veteran's best corrected visual acuity has been 20/25 or better, and has not manifested in peripheral loss to 60 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal, regarding the Veteran's claim seeking an increased disability evaluation for sinusitis with headaches, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  For the entire period under review, and resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a 60 percent disability evaluation, and no more, for her cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5290, 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011) 

3.  Prior to March 24, 2010, the schedular criteria for a disability evaluation in-excess of 10 percent for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5291 (2001).

4.  Since March 24, 2010, the schedular criteria for a 10 percent disability evaluation, and no more, for a thoracic spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5291.

5.  Resolving all reasonable doubt in the Veteran's favor, prior to July 21, 2006, the schedular criteria for a 20 percent disability evaluation, and no more, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5292 (2002), 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

6.  Resolving all reasonable doubt in the Veteran's favor, from July 21, 2006, the schedular criteria for a 40 percent disability evaluation, and no more, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

7.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a 10 percent rating, and no more, for right lower extremity neuropathy, as secondary to a lumbar spine disability, are met since December 2, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2011). 

8.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for a 10 percent rating, and no more, for left lower extremity neuropathy, as secondary to a lumbar spine disability, are met since December 2, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520.

9.  The schedular criteria for a compensable disability evaluation for a right ankle sprain are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5271 (2011).  

10.  The schedular criteria for an initial compensable disability evaluation for bilateral drusen of the optic nerves are not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.75, 4.76, 4.76a, 4.83a, Diagnostic Codes 6026, 6079, 6080 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Increased Rating Claim for Sinusitis with Headaches

A Veteran may limit an appeal as she wishes, and where she does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In March 2004 correspondence, the Veteran stated that she wished to withdraw claim her claim for an increased evaluation for sinusitis with headaches, which was included on the September 2003 statement of the case and perfected for appellate review, in a November 2003 Appeal to Board of Veterans' Appeals (VA Form 9).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn her appeal for increased initial rating for sinusitis with headaches.  Thus, no allegations of error of fact or law remain for appellate consideration, as to the aforementioned matter.  As such, this issue is dismissed.

II.  Duty to Notify and Assist 

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of January 2002, January 2003, July and December 2006, May 2007, April 2009 and March 2010 letters from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claims has been obtained.  The Veteran's service and post-service treatment records have been obtained, she has been provided appropriate VA examinations and her request for a Board hearing has been honored.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on her behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially complied with the Board's February 2006 and November 2008 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge during which she presented oral argument in support of her respective increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the issues presently on appeal and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, to include treatment records and additional examination reports.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran and her representative, through testimony and arguments presented at the hearing, demonstrated actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that the duties to assist and notify have been met in this case.

III.  Increased Rating Claims

The Veteran seeks increased disability evaluations for her service-connected cervical, thoracic, and lumbar spine disabilities, right ankle sprain, and disability of the eyes.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities that assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Rating the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  The regulations, however, do not preclude the assignment of separate disability ratings for separate and distinct symptomatology where none of the symptomatology justifying a disability rating under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying a disability rating under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Spine Disability Claims

The Veteran's cervical, thoracic, and lumbar spine disabilities have been respectively rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5291 and 5292, as effective prior to September 26, 2003.   Effective September 26, 2003, new rating criteria were implemented for evaluating spine disabilities.

Here, either the old or new rating criteria may apply, although the new liberalizing rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO addressed both sets of rating criteria in the September 2003 statement of the case and March 2008 SSOC.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In addition to the diagnostic criteria indicated below, the Veteran has degenerative disc disease of the cervical spine and lumbar spine (otherwise known as intervertebral disc syndrome), making the rating criteria for intervertebral disc syndrome also applicable for these conditions.  See VA Pain Mgmt. Record, Oct.7, 2003; VA Examination Rpt., Mar. 24, 2010.  

Prior to September 23, 2002, intervertebral disc syndrome was rated under Diagnostic Code 5293 and provided a 10 percent disability evaluation for mild intervertebral disc syndrome.  A 20 percent disability evaluation was warranted for moderate recurring attacks of intervertebral disc syndrome.  A 40 percent disability evaluation was warranted for severe recurring attacks of intervertebral disc syndrome, with intermittent relief.  A 60 percent disability evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), effective prior to September 23, 2002.

Under Diagnostic Code 5293, as in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  

Moreover, Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a. 

For purposes of evaluations under revised Diagnostic Code 5293 (now Diagnostic Code 5243, infra), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5293 and Note (1) (2003)).  

Effective September 26, 2003, VA revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome).  

Under the current schedular criteria, Diagnostic Code 5243 - intervertebral disc syndrome - warrants a 10 percent rating when there is evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A higher 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.   

Any associated objective neurologic manifestation(s) are to be evaluated separately, under an appropriate Diagnostic Code.

1.  Cervical Spine Claim

By way of background, VA received the Veteran's claim for an increased rating for on January 29, 2001.  The Veteran's cervical spine disability has been rated as 10 percent disabling prior to March 23, 2010, pursuant to Diagnostic Code 5290, as in effective prior to September 23, 2002.  However, a July 2010 rating action granted a 30 percent disability evaluation effective March 24, 2010, pursuant to Diagnostic Code 5237, as in effect on and after September 26, 2003.  

Prior to September 26, 2003, Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was rated as 10 percent disabling; moderate limitation of motion of the cervical spine was rated 20 percent disabling; and severe limitation of motion of the cervical spine was rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), effective prior to September 26, 2003.

Effective September 26, 2003, the General Rating Formula for Diseases of the Spine, in this case Diagnostic Code 5237, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted for forward flexion of the cervical spine grant than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  The maximum schedular rating of 100 percent disability is warranted for unfavorable ankylosis of the entire spine.

Normal range of motion of the cervical spine is flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate V (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.




	Factual Background

A March 2002 VA examination report notes the presence of cervical spine pain, lack of endurance and stiffness, as well as the Veteran's account of right hand weakness and pain on motion.  Additionally, the Veteran reported experiencing "excruciating" and constant flare-ups, of 3-to-5 day duration, which were exacerbated by overuse.  On physical examination, the VA examiner noted objective evidence of painful motion and bilateral neck tenderness, but no muscle spasms.  Range of motion testing revealed painful flexion to 55 degrees; extension to 40 degrees; right lateral flexion to 30 degrees; left lateral flexion to 35 degrees; right rotation to 45 degrees; and left rotation to 60 degrees, with pain and tenderness causing additional limitation of motion on repetitive testing.  Further, appropriate testing revealed slightly hyperactive right extremity reflexes and reduced right arm grip strength, without muscle atrophy and normal left upper extremity findings.  

Multiple VA treatment records document the Veteran's cervical spine-related treatments, including an April 2002 VA record indicating that a recent cervical spine magnetic resonance image (MRI) revealed post traumatic disc disease at C4 and C5 and straightening of the cervical spine consistent with a ligamentous injury and/or muscle spasms.  An August 2002 VA treatment record documented the presence of cervical spine muscle spasms and the Veteran's account of right upper extremity tingling.  An October 2002 VA treatment record recorded the Veteran's account of an increase in cervical spine pain and the VA physician notation of minimal cervical spine disc disease with a significant tension component.  

During a March 2003 VA examination, the Veteran provided a consistent account of constant cervical spine pain that was aggravated by all movements and only partially relieved by rest.  The VA examiner also noted that the Veteran reported missing one to two days of work per week because of cervical spine pain, and that such symptoms also impacted her ability to drive.  The VA examination report reflects the Veteran's normal posture and gait, as well as bilateral cervical spine muscular tenderness.  Range of motion findings revealed flexion to 50 degrees; extension to 40 degrees; bilateral flexion to 30 degrees; and right rotation to 80 degrees, with no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination; however, her range of motion was characterized as complete but painful.  The report also confirms the absence of any ankylosis.  

An October 2003 VA physician indicated that the Veteran presented weakness and numbness associated with her right upper extremity and sharp, aching cervical spine pain.  Further, December 2003 and February 2004 VA treatment records document the use of traction to manage her cervical and lumbar symptoms.  

The Veteran has submitted an April 2004 statement and examination record from M.R., D.C., a private chiropractor  This examination record reveals current examination findings of moderate cervical spine limitation of motion, muscle spasms and pain, as well as relevant right upper extremity neurological abnormalities (i.e. tingling).  In the April 2004 statement, Dr. M. R. indicates the Veteran's current cervical spine related diagnoses include torticollis/cervical muscle spasm and cervical root tension.  A March 2003 treatment record from Dr. M. R. also documents diagnoses cervical cranial syndrome, subluxation of the cervical region, neuralgia; degeneration of cervical intervertebral disc and kyphosis.  

During a June 2004 VA examination, the Veteran continued to report cervical pain and the VA examiner indicated the presence of muscle tenderness.  On range of motion testing, while noting her account of relevant pain, the VA examiner indicated no evidence such pain that limited her range of motion with noted flexion to 45 degrees; extension to 45 degrees; left lateral flexion to 25 degrees; right lateral flexion to 65 degrees; left lateral rotation to 30 degree and right lateral rotation to 40 degrees.  Further, the VA examiner stated that there was no objective loss of range of motion/functional impairment on repetitive testing or neurological abnormality, in spite of the Veteran's contrary account.  Additionally, at this time, the Veteran was no longer employed.  

The Veteran was provided a VA examination in July 21, 2006.  The VA examiner documented the Veteran's account of regular cervical spine pain and relevant symptoms.  On physical examination, the examiner noted the absence of any abnormal posture or curvature of the spine.  Range of motion testing revealed flexion to 20 degrees; extension to 10 degrees; lateral flexion, bilaterally, to 10 degrees; and lateral rotation, bilaterally, to 10 degrees.  The VA examiner also reported an inability to provide "an accurate degree of range of motion [or repetitive testing, finding]...because of [the Veteran's] excruciating pain just even with just touching."  

The Veteran was examined again for VA purposes, in March 2010, and she continued to report constant aching cervical pain and intermittent muscle spasms.  The VA examiner recounted the Veteran's relevant treatment history, indicating that a physician had not prescribed bedrest in the past 12-months; however, she reported undertaking such treatment independent of a medical professional on a frequent basis.  While the examiner indicated there was no evidence of abnormal muscle appearance, erythema, edema or muscle spasm, there was slightly reduced curvature of the cervical spine.  Appropriate range of motion testing revealed flexion to 10 degrees, with pain at 5 degrees; extension to 10 degrees, with pain at 5 degrees; lateral flexion, bilaterally, to 10 degrees, with pain at 5 degrees; lateral rotation, bilaterally, to 10 degrees, with pain at 5 degrees.  Additionally, on repetitive testing, as compared to the aforementioned findings, pain resulted in an additional loss of 3 degrees of range of motion.  

In addition to the evidence highlighted above, numerous other pieces of evidence, medical and lay, including the Veteran's testimony during her April 2005 Board hearing, are associated with the claims folder.  This evidence includes VA treatment records, dated February 2001 to March 2010, and relevant private treatment records generated throughout the period under review.  Although the Board has not highlighted each of these records above, without question, each record has been reviewed and considered as part of the present evaluation of the Veteran's claim and are generally consistent with the findings noted above.  

	Legal Analysis

After considering the evidence of record, the Board finds, for the entire period under review, the record sufficiently shows entitlement to a 60 percent disability evaluation, and no more, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as effective prior to September 23, 2002.  

As an initial matter, the Board finds the Veteran's account of cervical spine symptomatology, to include pain and relevant neurological symptoms, to be competent and credible, as such is within lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  What is more, the Veteran's account is generally confirmed by the competent medical evidence of record, to include March 2002, July 2006 and March 2010 VA examinations.  Based on these factors, the Board finds that the Veteran's account competent, credible and highly probative.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA may give whatever weight it concludes the evidence is entitled to).  

As well, the objective medical evidence of record tends to confirm the Veteran's account of relevant cervical spine symptoms, as noted in the March 2002, July 2006, and March 2010 VA examination reports and other relevant VA and private treatment records.  Moreover, these VA examination reports, as well as the April 2004 statement and treatment records from Dr. M.R., the private chiropractor, confirm the Veteran's diagnosis of upper extremity symptoms consistent with cervical spine intervertebral disc syndrome (i.e. tingling, numbness and weakness).  In April and August 2002, VA medical professionals opined that the Veteran's cervical spine condition manifested with muscle spasms, or significantly similar symptoms.  The evidence of record is also replete with the notations of competent medical professionals that medical management of the Veteran's cervical symptoms resulted in little, if any, relief, to include the December 2003 and February 2004 VA treatment records.  In light of the aforementioned factors and other relevant evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that, since January 29, 2001, her cervical spine symptomatology has most closely approximated a 60 percent disability rating, which is the maximum schedular rating available under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293, as effective prior to September 23, 2002.  The Board notes that rating this disability under Diagnostic Code 5293 is most favorable to the Veteran, and application of no other Diagnostic Code during the period under review produces a more favorable outcome. 

A review of the evidence reveals that the Veteran has not been prescribed bedrest by a medical professional, but has only undertaken such treatment of her own accord.  Thus, there is no basis to warrant application of Diagnostic Code 5293, as effective from September 23, 2002 to September 25, 2003, or Diagnostic Code 5243, as effective since September 25, 2003.  Further, there is no evidence of any diagnosis of ankylosis, vertebra fracture, making application of Diagnostic Codes 5285 and 5287, as effective prior to September 23, 2002, inapplicable.  

Were the Board to apply Diagnostic Code 5290, as effective prior to September 26, 2003, and find the Veteran's cervical spine disability resulted in severe limitation of range of motion, the maximum schedular rating available would be 30 percent.  With respect to the relevant neurological manifestations, the evidence of record confirms that her cervical spine condition has resulted in wholly sensory neurological manifestations limited to her major upper extremity (i.e. her right upper extremity); therefore, at most, the Veteran's neurological condition could be characterized as producing moderate incomplete paralysis, warranting a single 30 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516; see also Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  Under this evaluation, combining the Veteran's respective 30 percent disability ratings yields a 51 percent rating, and is thereafter rounded down to 50 percent.  See 38 C.F.R. § 4.25.  

Additionally, from September 26, 2003, to July 21, 2006, the Veteran's cervical spine condition only met the criteria for a 10 percent disability evaluation, as the medical evidence, to include the June 2004 VA examination, indicates the greatest limitation of forward (albeit painful) flexion was to 45 degrees and her 205 degrees of combined cervical spine range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, as effective on and after September 26, 2003.  

However, since July 21, 2006, the medical evidence confirms cervical spine limitation of motion of 15 degrees or less, but no diagnosis of unfavorable ankylosis of the entire spine; thus, only a 30 percent rating is warranted for the Veteran's cervical spine condition.  Id.  As previously detailed, since September 23, 2003, and consistent with the evidence of record, the maximum rating available for the Veteran's cervical spine neurological manifestations is a single 30 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under this evaluation, combining the 10 percent disability evaluation for right upper extremity neurological symptoms, the 10 percent disability evaluation for left upper extremity neurological symptoms and the 30 percent disability evaluation for the cervical spine disability yields a combined 45 percent combined disability evaluation that is rounded to 50 percent.  See 38 C.F.R. § 4.25.  Thus, combining the Veteran's respective disability evaluations for this period results in a combined 50 percent disability evaluation, which is not as favorable as the 60 percent disability evaluation assigned above. 

In sum, the evidence of record supports application of Diagnostic Code 5293, as effective prior to September 23, 2002, to the present matter and sufficiently establishes the Veteran's entitlement to a 60 percent disability evaluation, the maximum available, for her cervical spine disability.  As the diagnostic criteria contemplate neurological manifestations of her cervical spine disability, the Board may not assign a separate disability evaluation for such symptoms without pyramiding.  See 38 C.F.R. § 4.14.  Moreover, application of Diagnostic Code 5293, as effective prior to September 23, 2002, while only assigning a single 60 percent disability evaluation, results in the most favorable outcome for the Veteran.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a).  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds, for the entire period under review, the criteria for a 60 percent disability evaluation and no more, for a cervical spine disability have been met and, to this extent, her claim is granted.  

2.  Thoracic Spine Claim

By way of background, VA received the Veteran's claim for an increased rating for a thoracic spine disability, on December 2, 2002.  The Veteran's thoracic spine disability was rated 10 percent disabling prior to March 24, 2010, pursuant to Diagnostic Code 5291, effective prior to September 26, 2003.  Since March 24, 2010, the condition was assigned a noncompensable disability evaluation, pursuant to Diagnostic Code 5237, effective on and after September 26, 2003, and as implemented in a July 2010 rating action. 

Significantly, under 38 C.F.R. § 4.71a, Diagnostic Code 5291, effective prior to September 26, 2003, if thoracic spine range of motion is shown to be severe, a maximum 10 percent evaluation is available.  However, the diagnostic criteria effective since September 26, 2003 do not provide for a separate rating from for thoracic spine limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, as effective since September 26, 2003.  

Throughout the pendency of the present matter on appeal, the evidence of record, medical and lay, indicates that the Veteran's disability has been best characterized as severe in nature.  The Board finds this characterization is most appropriate given the medical evidence of record detailing the limitation of thoracic spine motion, painful motion and other relevant factors of functional impairment.  What is more, the Veteran's account of her disability, to include her Board testimony, is generally consistent with the medical evidence of record.  Thus, resolving all reasonable doubt in her favor, the Board finds that the Veteran's thoracic spine disability is best characterized as severe in nature. 

Accordingly, the Board finds that, prior to March 24, 2010, the criteria for a disability evaluation in excess of 10 percent for a thoracic spine disability are not met, as this is the maximum disability evaluation available for this condition.  But, resolving all doubt in the Veteran's favor, on and after March 24, 2010, the evidence of record indicates that the criteria for a 10 percent disability evaluation for her thoracic spine disability, the maximum disability evaluation available, is warranted.  As the Veteran is receiving the maximum disability evaluation available under Diagnostic Code 5291, as in effective prior to September 26, 2003, application of 38 U.S.C.A. §§ 4.40, 4.45 and DeLuca is not required and the claim for a rating in excess of 10 percent must be denied.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

In sum, the Board finds that, prior to March 24, 2010, an evaluation in excess of 10 percent is not warranted for the Veteran's thoracic spine disability and, to this extent, the claim is denied.  However, on and after March 24, 2010, a 10 percent disability evaluation, and no more, is warranted for her service-connected thoracic spine disability, to this extent, the claim is granted.  

3.  Lumbar Spine Disability

VA received the Veteran's claim for an increased rating for her lumbar spine disability on December 2, 2002.  The Veteran's lumbar spine disability was rated 10 percent disabling, prior to March 24, 2010, pursuant to Diagnostic Code 5292, effective prior to September 26, 2003.  Since March 24, 2010, the condition (recharacterized as a thoraco-lumbar spine strain) has been assigned a 40 percent disability evaluation, pursuant to Diagnostic Code 5237, effective on and after September 26, 2003, and as implemented in the July 2010 rating action. 

Under Diagnostic Code 5292, effective prior to September 26, 2003, slight limitation of motion of the lumbar spine was to be rated as 10 percent disabling.  A higher 20 percent rating required that the Veteran had moderate limitation of motion of the lumbar spine.  A maximum 40 percent evaluation required severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), effective prior to September 26, 2003.

Effective September 26, 2003, the General Rating Formula for Diseases of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when forward flexion of the lumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, for combined range of motion of the lumbar spine not greater than 120 degrees; or, for muscle spasm and guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is warranted if forward flexion of the lumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire lumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire lumbar spine.  The maximum schedular rating of 100 percent disability is warranted for unfavorable ankylosis of the entire spine.

Normal range of motion of the lumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  See 38 C.F.R. § 4.71, Plate V (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

	Factual Background

At the March 2003 VA examination, the Veteran reported constant low back pain that occasionally radiated to her legs, but denied any loss of lower extremity strength, urinary/stool incontinence or needing any assistive walking device.  While the VA examiner noted the absence of any objective radiculopthy findings or ankylosis, there was bilateral paraspinous muscular tenderness.  Range of motion of the lumbar spine was flexion with pain from 70 to 95 degrees; extension from 20 to 35 degrees; lateral flexion, bilaterally, from 30 to 40 degrees; and rotation, bilaterally, to 35 degrees, with no additional loss of range of motion on repetitive testing due to pain, fatigue, weakness, lack of endurance or incoordination.  

The April 2004 statement and treatment record from Dr. M.R., the private chiropractor, confirmed the Veteran's diagnosis of displacement of lumbar intervertebral disc without myelopathy and lumboscral or sacroiliac joint instability/limitation of range of motion.  In the April 2004 examination record, Dr. M. R. also indicated the presence of sciatic nerve impairment related to both her right and left lower extremities.

During her June 2004 VA examination, the Veteran reported chronic low back pain and recurrent spasms, precipitated by basic daily activities.  She also indicated that she did not require any ambulation assistive device(s) and denied any bowel/bladder related symptoms.  The VA examiner noted that there was no evidence of any incapacitating episodes and that neurological testing revealed no abnormalities.  Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; lateral flexion, bilaterally, to 40 degrees; and lateral rotation, bilaterally, to 40 degrees, with "minimal pain" noted on each test.  Additionally, the examiner indicated that on repetitive testing pain resulted in minimal functional impairment.  

In March 2006, the Veteran underwent a VA computed tomography (CT) examination that showed mild L4/5 and L5/S1 disk bulge.  Days later, a VA clinic physician provided a clinical impression of discogenic back pain versus a L5 radicular condition and ordered a MRI.  A March 2006 VA emergency room record specifically confirmed her diagnosis of lumbar radiculopathy.  VA treatment records, dated in April and September 2006, further document the usage of epidural injections to manage the Veteran's lumbar spine symptomatology.  Additionally, the evidence of record confirms her continual VA physical therapy treatments.  

The Veteran was provided a July 2006 VA examination.  At this time, she reported experiencing "excruciating" low back pain, which was aggravated by sitting and negatively impacted her ability to dress and drive a car.  The VA examination report also reflects the Veteran's account of bilateral lower extremity numbness and tingling, the absence of any history of incapacitating episodes and her recent need for ambulation/stability assistive devices (i.e. a back brace and cane).  The VA examiner observed that the Veteran had a lumbar spine related slow and antalgic gait; however, there was no evidence of callosities, breakdown, unusual shoe wear or any abnormalities associated with her spine/posture.  With respect to the range of motion findings, the VA examiner indicated an inability to provide "an accurate degree of range of motion...because of [the Veteran's presentation with] excruciating pain just with touching;" nonetheless, the examiner reported forward flexion to 10 degrees; extension to 10 degrees; lateral flexion, bilaterally, to 10 degrees; and lateral rotation, bilaterally, to 10 degrees.  Additionally, due to the severity of the Veteran's reported painful motion, the VA examiner was unable to perform any repetitive range of motion testing.  There was no ankylosis.

The March 2010 VA examination continued to document the Veteran's report of constant and severe lumbar spine pain that radiated to her lower extremities.  During the examination, the Veteran also indicated that her low back symptoms were exacerbated by standing and sitting, with such symptoms negatively impacting her ability to sleep.  However, she denied any bowel/bladder functional impairments or weakness of the lower extremities.  The examiner noted the Veteran's continued use of a cane and back brace to aid her stability and ambulation, the presence of bilateral paravertebral, gluteal and SI joint muscle tenderness, evidence of muscle spasms and reduced spinal curvature.  Range of motion testing revealed forward flexion to 20 degrees; extension to 10 degrees; lateral flexion, bilaterally, to 10 degrees; and lateral rotation, bilaterally, to 10 degrees, with pain noted throughout each range of motion test.  

	Legal Analysis

Prior to July 21, 2006, the Board finds that the criteria for a 20 percent disability evaluation, and no more, for a lumbar spine disability, are met under 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003.  Additionally, the Board finds that the evidence of record indicates that from July 21, 2006, the criteria for a 40 percent disability evaluation and no more are met but, since March 24, 2010, the criteria for a disability evaluation in-excess of 40 percent for the Veteran's lumbar spine disability are not met.  

Again, the Board finds the Veteran's account of lumbar spine symptomatology, to include pain and relevant neurological symptoms, to be competent and credible, as such is within lay observation.  See Jandreau v. Nicholson, supra. see also Buchanan v. Nicholson, supra.  What is more, the Veteran's account is generally confirmed by the competent medical evidence of record.  Based on these factors, the Board finds that the Veteran's account competent, credible and highly probative.  See Waters v. Shinseki, supra.

	Prior to July 21, 2006

Upon reviewing the evidence of record , and resolving all reasonable doubt in the Veteran's favor, the Board finds that, prior to July 21, 2006, her lumbar spine disability most nearly approximated the criteria for a 20 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003.  

The March 2003 VA examination documents the Veteran's most severe limitation of forward flexion to 70 degrees but, at this time, the VA examiner indicated there was no additional functional impairment.  Further, the June 2004 VA examination report documents the Veteran's forward flexion to 90 degrees with pain resulting in "moderate" functional impairment.  Nonetheless, muscle tenderness was documented by March 2003 and June 2004 VA examiners.  Additionally, the evidence of record confirms the presence of lumbar spine stiffness and pain, which was treated with physical therapy, prescription medications and epidural injections.  When the VA examination reports are considered in light of all relevant evidence of record, the Board finds that the Veteran likely experienced additional functional loss during flare-ups beyond that which was objectively shown.  What is more, the June 2004 VA examiner specifically indicated that the Veteran's lumbar symptoms resulted in moderate functional impairment.  In light of the evidence of record, medical and lay, the Board finds, prior to July 21, 2006, the Veteran's overall disability picture was most accurately characterized as moderate, at most.  Thus, for the aforementioned period the criteria for a 20 percent disability evaluation, and no more, are met under Diagnostic Code 5292, effective prior to September 26, 2003.  

In making this determination, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a 40 percent disability evaluation, prior to July 21, 2006.  During the period under review, the Veteran's most significant forward flexion was to 70 degrees and the greatest degree of combined lumbar range of motion was 220 degrees.  Significantly, even considering the level of painful motion and functional impairment noted in the medical evidence and detailed by the Veteran, the evidence does not indicate a disability picture that is most accurately characterized as severe.  Moreover, there is no evidence of any diagnosis of ankylosis or flexion limited to 30 degrees or more.  Accordingly, the Board finds the evidence of record fails to warrant a rating in excess of 20 percent, prior to July 21, 2006, pursuant to Diagnostic Code 5292, as effective prior to September 26, 2003, or Diagnostic Code 5237, as effective since September 26, 2003.  

	From July 21, 2006

Upon reviewing the evidence of record and resolving all reasonable doubt in her favor, the Board finds that from July 21, 2006, to March 23, 2010, the Veteran's lumbar spine disability most nearly approximated the criteria for a 40 percent disability evaluation, and no more under 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003 and Diagnostic Code 5237, effective since September 26, 2003.  

Since July 21, 2006, the medical evidence of record confirms that the Veteran's lumbar range of motion was limited to 10 degrees in all planes, due to pain, as noted in VA examination reports dated in July 2006 and March 2010.  Moreover, the July 21, 2006 VA examiner specifically commented that the Veteran's lumbar spine presented "excruciating pain just with touching."  What is more, the evidence indicates that the Veteran began wearing a back brace and utilizing a cane to assist with ambulation and stability, and her activities of daily living (i.e. driving, hygiene and sleeping) were impaired by lumbar pain.  Given the level of her noted functional impairment and limited lumbar spine range of motion, the Board finds that from July 21, 2006, the Veteran's lumbar disability was best characterized as severe, to include forward flexion of 30 degrees or less.  Thus, a 40 percent disability evaluation, and no more, is warranted based on Diagnostic Code 5292, as effective prior to September 26, 2003, and Diagnostic Code 5237, as effective since September 26, 2003.

In making this determination, the Board finds that, from July 21, 2006, the preponderance of the evidence shows that the Veteran is not entitled to a disability evaluation in excess of 40 percent.  This is so because Diagnostic Code 5292, effective prior to September 26, 2006, does not provide for a disability evaluation in-excess of 40 percent, making 38 C.F.R. §§ 4.40, 4.45 inapplicable.  See Johnston, supra.  Further, the medical evidence of record demonstrates that the Veteran has lumbar spine motion in every direction, even if less than full/normal range of motion and, by definition, these segments are not ankylosed.  Since the Veteran's spine is not ankylosed, a disability evaluation in excess of 40 percent is not warranted in this case, even after considering her relevant account of lumbar symptomatology under the regulations in effective since September 26, 2003.  

In sum, the Board concludes that, from July 21, 2006 to March 24, 2010, a 40 percent disability evaluation, but no higher, is warranted for the Veteran's service-connected lumbar spine disability, and, to this extent, the claim is granted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003, and 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective September 26, 2003.  But the Board further concludes that a disability evaluation in excess of 40 percent is not warranted at any time since March 24, 2010 under any of the applicable rating criteria.  Id.

The Board has also considered the Veteran's lumbar disability in light of the applicable intervertebral disc syndrome criteria.  In this regard, there is no evidence the Veteran had any incapacitating episodes of at least four weeks but less than six weeks, at any time during the period under review.  This being the case, the evidence of record fails to establish a more favorable rating than outlined above.  

Again, with respect to the above orthopedic determinations, the evidence of record, medical and lay, considered with the relevant function loss factors and DeLuca, fail to meet the criteria for a disability evaluation in excess of those presently assigned.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Ultimately, the Board finds that all pain, limitation of motion and functional impairment noted in the record is contemplated in the respective ratings assigned.

Moreover, as discussed previously, the Board notes that following the September 26, 2003 revision of the General Rating Formula for Disease and Injuries of the Spine, the rating criteria eliminated thoracic spine disability as a distinct disability and combined this with the lumbar spine, resulting in a recharacteriztion as a thoracolumbar spine disability.  Presently, a 10 percent disability evaluation for a thoracic spine disability for the entire period under review has assigned and above the respective disability evaluations for a thoraco-lumbar spine strain (previously characterized as a lumbar spine disability) have been assigned. 

The Board acknowledges that 38 C.F.R. § 4.14 prohibits the assignment of separate disability evaluations for the same manifestations of a service connected disability-pyramiding.  In the present circumstance, the disability evaluation assigned for the thoraco-lumbar spine strain only contemplates the manifestations of the Veteran's lumbar spine disability and the thoracic spine disability evaluation represents only the manifestations of thoracic spine condition; therefore, while the rating criteria have been revised, continuing the Veteran's separate disability evaluations for the respective spine disabilities does not amount to improper pyramiding.  See Esteban v. Brown, 6 Vet. App. at 261 (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  

	Other Considerations

The Board also notes that in some cases it is permissible to rate a spine disability under one or more separate Diagnostic Codes that together provide for the manifestations of the disability, including pain, loss of motion, and neurological findings. Therefore, the Board must consider whether there is any other schedular basis for assigning a higher evaluation.

After a thorough review of the evidence of record, the Board finds sufficient evidence to establish the Veteran's entitlement to separate disability ratings for right and left lower extremity neuropathy, both as secondary to the Veteran's lumbar spine disorder.  The record reflects the Veteran's continued and competent complaints of bilateral lower extremity pain and numbness, throughout the period relevant to the present appeal, to include at her March 2003 and March 2010 VA examinations.  Additionally, the April 2004 private treatment record documents the Veteran's sciatic nerve impairment, which resulted in bilateral lower extremity pain.  March 2006 VA records also document her diagnosis of mild L4-L5 and L5-S1 disc bulging, with L5 radiculopathy.  Giving the Veteran the benefit of the doubt, the Board finds sufficient evidence to establish entitlement to separate disability ratings for right and left lower extremity neuropathy, secondary to her lumbar spine disability. 

The appropriate diagnostic code to rate the Veteran's lower extremity neuropathy is 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is appropriate for moderate incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520 indicates a 30 percent rating is appropriate for severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002) & (2010).

Based on the evidence of record, the Board finds that the criteria for separate 10 percent ratings, and no more, for right and left lower extremity neuropathy as secondary to the Veteran's service-connected lumbar spine disability, are met.  A March 2006 VA hospitalization record documents the Veteran's account of lumbar spine pain that radiated to her lower extremities; however, she specifically denied any difficulty walking or lower extremity muscle weakness.  The Veteran's March 2003 VA examination report documents her account of lower extremity pain associated with her lumbar spine condition; however, on neurological examination, the examiner specifically noted that her sensory and motor system and sensory sensation to touch were intact, as well as reporting that her reflexes were bilaterally symmetrical, that her lower extremity strength was normal and that there was no evidence of muscular wasting.  Notably, these VA examination findings are generally consistent with those noted at June 2004, July 2006 and March 2010 VA examinations and at multiple VA and private treatments.  Essentially, the Board finds that the evidence of record, medical and lay, does not reflect neurological impairment of such severity as to warrant a "moderate" rating for right or left lower extremity neuropathy.  Accordingly, the Veteran's right and left lower extremity neuropathy is best characterized as "mild."  Therefore, the appropriate ratings for the Veteran's right and left lower extremity neuropathy are respectively 10 percent and no more.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's account of right and left lower extremity neurological symptoms has been documented as early as December 2002, and remained fairly consistent throughout the pendency of her appeal; therefore, the Board finds that she is entitled to the10 percent schedular disability ratings for right and left lower extremity neuropathy since December 2, 2002, the date VA received her relevant claim.  See Fenderson, supra.

B.  Right Ankle Sprain

The Veteran also seeks a compensable disability evaluation for her service-connected right ankle sprain.

Under applicable criteria, a 10 percent rating is assigned for moderate limitation of motion of the ankle, while a 20 percent rating is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71 (2011).

During her March 2003 VA examination, the Veteran reported experiencing intermittent right ankle pain and, on examination, the VA examiner noted no relevant functional impairment.  Range of motion of her right ankle was dorsiflexion to 20 degrees; and plantar flexion to 45 degrees and no evidence of any loss of motion or pain on motion.  

At the Veteran's July 2006 VA examination, she denied any right ankle pain, swelling or locking, but did endorse weakness, stiffness, instability, fatigueability and lack of endurance.  The VA examiner noted that the Veteran did not utilize any brace, corrective shoes or other assistive device in connection with her right ankle symptoms.  On physical examination, the examiner noted no evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding or functional limitation, to include standing and walking, associated with the Veteran right ankle.  Range of motion findings revealed pain-free dorsiflexion to 20 degrees; and plantar flexion to 40 degrees, with back pain preventing any repetitive testing.  

In March 2010, the Veteran was provided another VA examination.  At this time, the Veteran reported experiencing 4 to 6 flare-ups a year related to her right ankle, as well as episodes of pain, constant weakness, frequent episodes of instability/giving way and tenderness.  On physical examination, the Veteran's right ankle was tender over the lateral malleoli, but there was no evidence of laxity, or varus or valgus angulation.  Range of motion testing revealed dorsiflexion to 20 degrees, with pain at 20 degrees; and plantar flexion to 45 degrees, without pain, with no additional functional impairment on repetitive testing.  

Upon considering all the evidence of record, medical and lay, the Board finds that the Veteran's right ankle disability does not warrant the assignment of a compensable disability evaluation.  While the Veteran has provided a competent and credible account of right ankle symptomatology, the Board finds this account with the other evidence of record insufficient to indicate that her condition results in even moderate limitation of motion.  See Jandreau, supra; Buchanan, supra; see also Waters, supra.  Without question, the evidence of record confirms that the Veteran had plantar flexion limited to 40 degrees at her July 2006 VA examination, and painful (albeit full) dorsiflexion, at her March 2010 VA examination; however, the preponderance of the evidence, even considering the factors of functional impairment and DeLuca, fails to establish that the Veteran's disability picture is best characterized as even moderate, such to warrant the assignment of a compensable disability evaluation.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell v. Shinseki, Spurgeon, supra.  

In making this determination the Board has considered other possibly applicable diagnostic criteria, but there is no evidence of any diagnosis of right ankle ankylosis, malunion of the os calcis or astrgalus, or astragalectomy.  Thus Diagnostic Codes 5270, 5272, 5273 and 5274 are not properly for application.  

A clear preponderance of the evidence is against the Veteran's claim for a compensable disability rating for her service-connected right ankle sprain.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

According, the Veteran's claim for a compensable disability evaluation for a right ankle sprain is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

C. Disability of the Eyes

By way of background, the January 2001 rating action granted service connection for bilateral optic nerve head drusen, effective January 15, 2001, and assigned an initial noncompensable disability evaluation from which the Veteran appealed.

Drusen are small bright structures seen in the retina and the optic disk.  See Stedman's Medical Dictionary, 542 (27th ed., 2000).  There are no rating criteria for drusen, so they are rated by analogy.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Since the Veteran's drusen are on the optic nerve heads, they are rated as optic neuritis under 38 C.F.R. § 4.84a, Diagnostic Code 6026 (2011).  This rating code provides that the disability will be rated on the impairment of visual acuity or loss of field of vision.

A compensable rating for impairment of visual acuity requires that the best correctable vision in one eye be limited to 20/40 or less and best correctable vision in the other eye be limited to 20/50 or less.  Visual acuity of 20/40 in each eye, or better, is not compensable.  38 C.F.R. §§ 4.75, 4.83, 4.83a, 4.84a, Diagnostic Code 6079 (2011).  A compensable rating for impairment of the field of vision requires a contraction to 60 degrees or less. 38 C.F.R. §§ 4.76, 4.76a, 4.84a, Diagnostic Code 6080 (2011).

It must be noted that in every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  

During the pendency of the appeal, the criteria for rating eye disabilities were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, because the Veteran filed her claim prior to December 10, 2008, the appeal will be considered under the prior criteria.  Id.  

	Factual Background and Legal Analysis

The Veteran was provided an ophthalmologic examination for VA purposes, in October 2000.  This report shows corrected visual acuity of 20/20, bilaterally.  The report further indicates that anterior segment, macula and periphery examinations were respectively normal.  At this time, in addition to the Veteran's account of floaters in her eyes and left eye irritation, the examiner reported that her dilated examination revealed bilateral optic nerve head drusen with cupless optic nerves and also diagnosed myopia (i.e. nearsightedness).  

An April 2002 examination performed for VA purposes shows corrected right eye visual acuity of 20/25 and 20/20 in the left eye.  The examiner also noted pupilary, ocular, motility, external and slit lamp examinations were respectively normal.  Additionally, Goldman visual field testing was normal bilaterally.  The examination report reflects the Veteran's continued account of floaters in each eye and light flashes and diagnosis of bilateral optic nerve head drusen.  

In March 2003 the Veteran underwent another VA examination, which also noted her aforementioned account of visual symptomatology.  The Veteran's corrected visual acuity at this time was bilaterally 20/20.  At this time, Goldman visual field testing was noted as showing some mild diffuse constriction in each eye and bilateral optic nerve head drusen; however, pupilary, motility, external and slit lamp examinations were all normal.  

In connection with a Board remand, the Veteran was provided a July 2006 VA ophthalmologic examination.  During this examination, the Veteran continued to report seeing flashing lights and having light sensitivity.  She also provided an account of having blurry vision.  The Veteran's corrected bilateral visual acuity was noted as 20/20.  The examination report also indicates that slit lamp, retina and periphery examinations were all normal/within normal limits.  Ultimately, the VA examiner diagnosed subjective light sensitivity, refractive error and bilateral optic nerve head drusen.  

Most recently, the Veteran was provided a VA optometric examination in May 2010.  At this time, the Veteran provided an account of experiencing photophobia, a mild reduction in peripheral vision and floaters in each eye.  The Veteran's corrected bilateral visual acuity was noted as 20/20.  The examination report also reflects normal findings on slit lamp, retina and periphery examinations, as well as the Veteran's continued diagnosis of bilateral optic nerve head drusen.  

Here, the preponderance of the credible evidence highlighted above, as well as all other evidence of record, medical and lay, demonstrates that the Veteran is not entitled to a compensable disability evaluation for a disability of the eyes.  While the Veteran has provided a competent account of visual symptomatology, to include sensitivity to light and floaters in each eye, the Board finds these symptoms when considered with the relevant medical evidence of her objective visual acuity and field of vision to provide an insufficient basis to warrant a compensable disability evaluation, pursuant to the relevant diagnostic criteria.  See Jandreau, supra; Buchanan, supra; see also Waters, supra.  In fact, each optical examination report of record indicates the Veteran does not have sufficient loss of vision or constriction of visual fields that would meet the criteria for a compensable disability evaluation.   Therefore, the Veteran's claim seeking a higher initial disability evaluation must be denied.  

A clear preponderance of the evidence is against the Veteran's claim for a compensable disability rating for her service-connected eye disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 
IV.  Extraschedular Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's cervical, thoracic, and lumbar spine, right ankle, and bilateral eye disabilities.  There is evidence that the Veteran's conditions are productive of pain and some functional impairment; however, the level of such impairment is contemplated in the ratings presently assigned for the respective disabilities, be they compensable or noncompensable.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

In making each of the determinations herein, the Board has without question considered and applied the reasonable doubt doctrine, as appropriate; however, this does not result in a result more favorable than outlined above.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Further, in view of the holding in Fenderson and Hart, supra, and, based upon the record, the Board finds that at no time since the Veteran filed her original claim for service connection, and claims for increased ratings, have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 





ORDER

The appeal seeking an increased disability evaluation for sinusitis with headaches is dismissed.  

A 60 percent disability evaluation, effective January 29, 2001, for a cervical spine disability is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

Prior to March 24, 2010, a disability evaluation in excess of 10 percent for a thoracic spine disability is denied.  

On and after March 24, 2010, a 10 percent disability evaluation, and no more, for a thoracic spine disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

Prior to July 21, 2006, a 20 percent disability evaluation, and no more, for a lumbar spine disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.

From July 21, 2006, a 40 percent disability evaluation, and no more, for a lumbar spine disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A 10 percent rating, effective December 2, 2002, for right lower extremity neuropathy, as secondary to a lumbar spine disability, is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

A 10 percent rating, effective December 2, 2002, for left lower extremity neuropathy, as secondary to a lumbar spine disability, is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

A compensable disability evaluation for a right ankle sprain is denied.  

An initial compensable disability evaluation for bilateral optic nerve head drusen is denied.  


REMAND

During the pendency of the present appeal, the issue of the Veteran's employability was raised by the evidence, making a TDIU part-and-parcel of the present increased rating claims.  See Rice v. Shinseki, 22 Vet. App. at 452-53.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.34l, 4.16(a) (2011).

Given the Board's action, herein, the possibility that the Veteran may meet the schedular criteria for a TDIU prior to August 29, 2006 cannot be discounted.  See 38 C.F.R. § 4.16(a).  Furthermore, the July 2010 rating action suggests that the Veteran was assigned a TDIU, effective August 29, 2006, and granted service connection for other conditions; however, the relevant RO determinations and/or relevant medical evidence is not associated with the claims folder.  Under the law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claim.  Thus, for this reason, the Board has no discretion and must remand the claim for further development.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be awarded on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b) , 4.16(b).  Here, in June 2004, a VA examiner noted that the Veteran stopped working.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration as to the period prior to August 29, 2006.  As such, this matter must be remanded so that the RO can do so. 

Furthermore, the Board acknowledges that the June 2004 VA examination report is the first evidence of record that the Veteran ceased employment; nonetheless, the competent medical evidence of record indicates that symptoms related to her service-connected symptoms impacted her education and employment.  The Board finds there is evidence of record to raise VA's duty to make additional efforts to determine whether the Veteran's employment was "substantially gainful," within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim prior to August 29, 2006, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

2.  Associate all rating actions addressing a claim for TDIU and the award of a TDIU prior to August 29, 2006, as well as all treatment and examinations generated and/or obtained in connection with this determination(s).  

3.  Undertake appropriate efforts to determine the Veteran's annual income from January 15, 2001, to August 29, 2006, and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

4.  Adjudicate the claim for TDIU, and if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met prior to August 29, 2006, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation for the period prior to August 29, 2006. 

5.  Then readjudicate the matter on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


